DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 11/01/2022 is/are being considered by the examiner.
Claims 1, 3-18 are pending:
Claims 9, 11-12 are withdrawn
Claims 2 are canceled
Claims 16-18 are new

Amendment New Matter
The amendment filed 11/01/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Fig2, Specification P9L31-P10L7
The particular location of the gearbox 208 as shown in Fig2 and as discussed in the amendment to the specification. The original disclosure fails to disclose that a gearbox may be included within a motor. The original disclosure fails to disclose that a gearbox is present in the embodiment of Fig2.
At best, the original disclosure states P3L27-28 “The method does not necessarily require any gearbox but may optionally comprise a gearbox.”, and P7L17-20 “A gearbox is not a mandatory feature of embodiments of the present invention, but may occasionally be advantageous …”. Neither of which discloses the new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Response to Arguments
Applicant’s amendment of new matter, discussed above, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn, but included below for the clarity of the record until the new matter issue is overcome.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 


Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by Lee (KR 2015-0119990) have been fully considered. 
Applicant asserts that the amendment “a bendable rope, a string, a band, a belt, and/or a wire” overcomes the rational of the rejection of record.
The office agrees that the amendment overcomes the rational of the rejection of record. A new rejection is provided below, see below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Tessendorf (DE 10 2016 005 586), Lee (KR 2015-0119990), Jakobsson (DE 10 2013 101 241), and Werner (DE 10 2012 205 153) have been fully considered. 
Applicant provides a piecemeal analysis of the references, pages 9-11.
The office respectfully notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s piecemeal analysis, pages 9-11, asserts a lack of the “reciprocating movement” in the teaching references Lee and Jakobsson.
The office respectfully points to the rejection of record, where the “reciprocating movement” limitation is disclosed by Tessendorf. The rejection of record does not rely upon Lee nor Jakobsson for the “reciprocating movement” limitations. The office has copied the relevant portion below for the ease of the reader.
“Tessendorf further discloses operating an hydraulic cylinder 4 that is connected to the wind turbine rotor blade 1 via a rope, in order to move a connected inertial moving 4 a mass a reciprocating manner due to the directions of the acceleration x-double-dot and force F of Fig2” and “… and such a modification has the reasonable expectation of successfully providing a wind turbine blade fatigue testing arrangement where the rotating motor 33/324 is directly mounted to the support structure 5 and the rotor/winch spindle 32 of the electric motor 33 applies the resulting vertical force/acceleration onto inertial mass 4 via the rope 34 and as disclosed by Tessendorf Fig2 and the winch spindle 32.”
Applicant asserts, page 11-12, that claims 3-15 are allowable based on dependency on claim 1 or by having similar limitations as claim 1.
The office respectfully disagrees for the reasons discussed above in the context of claim 1.


Drawings
The objection below is currently withdrawn, but has been included here to improve the clarity of the record, as the instant objection will be automatically invoked upon removal of the new matter in Fig2.






Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“conversion equipment” first recited in claim 6, which could be equivalently read as “equipment means for conversion”
Corresponding structure
Bendable rope, string, band, belt, or wire, in combination with a rotor or bar that rotates; as informed by Fig2 and P5L11-12,26-27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15
L2 “the bendable” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown, due to the amendment of claim 14, if the cited limitation antecedently depends upon only “a bendable rope” or if the cited limitation depends upon any of the “a bendable rope, a string, a band, a belt, and/or a wire”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 2015-0119990).
Note: Citation to pages within Lee are in the context of the translation provided in the filewrapper via the FIT database.
Claim 14
Lee discloses: 
“An arrangement for fatigue testing of a wind turbine rotor blade (intended use. best seen Fig1-12; Abstract; Technical-Field), the arrangement comprising: 
an actuator (motor 324) attachable to the wind turbine rotor blade (blade 100); and 
a hanging mass (weight 326 hanging off of the blade 100) connected to the actuator by a bendable rope, a string, a band, a belt, and/or a wire (best seen Fig1-2, connecting material between motor 324 and weight 326 is a band, as it holds/joins the objections together, as can be best seen by the relative constraining while in motion), wherein 
the actuator is operable to move the hanging mass in a reciprocating manner (functional language / intended use. best seen Fig1-4,8-9).”
The above noted limitations are considered functional language / intended use, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
https://www.merriam-webster.com/dictionary/band, 3 “a strip serving to join or hold things together”
Claim 15
Lee discloses: “The arrangement according to claim 14, further comprising: the bendable connecting the hanging mass to the actuator (best seen Fig1-2, connecting material band connects motor 324 and weight 326, as can be best seen by the relative constraint while in motion).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10, 14-15, as best understood in light of the objection and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessendorf (DE 10 2016 005 586) in view of Lee (KR 2015-0119990) and Jakobsson (DE 10 2013 101 241).
Claim 1
Tessendorf discloses:
“A method of fatigue testing of a wind turbine rotor blade (best seen Fig2; Abstract), the method comprising: 
exciting the wind turbine rotor blade (best seen Fig2, acceleration x-double-dot and force F), 
… ”
Tessendorf further discloses operating an hydraulic cylinder 4 that is connected to the wind turbine rotor blade 1 via a rope, in order to move a connected inertial moving 4 a mass a reciprocating manner due to the directions of the acceleration x-double-dot and force F of Fig2. 
Lee teaches (best seen Fig1/2) that it is known to located a generic motor 324 directly to attached body 322 to move a weight 326 to excite the blade 100 in the testing direction.
Jakobsson teaches (best seen Fig2/4) that it is known to use an electric motor 33 in combination with winch spindle 32 to excite rope 34.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tessendorf to substitute the hydraulic cylinder 4 and associated mounting arrangement for the motor 324 of Lee onto the base support structure 5 of Tessendorf, as such a modification would be a simple substitution of one known in the art wind turbine blade fatigue testing actuator for another, and to further apply the electric motor in combination with winch spindle of Jakobsson as one would need to look to the prior art to select a known motor to rope interface in order to practice the combination of Tessendorf and Lee, and Jakobsson teaches such a known in the art arrangement, and such a modification has the reasonable expectation of successfully providing a wind turbine blade fatigue testing arrangement where the rotating motor 33/324 is directly mounted to the support structure 5 and the rotor/winch spindle 32 of the electric motor 33 applies the resulting vertical force/acceleration onto inertial mass 4 via the rope 34 and as disclosed by Tessendorf Fig2 and the winch spindle 32.
Claim 3
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 1, wherein the movement of the hanging mass causes excitation of at least one of a flapwise oscillation and an edgewise oscillation of the wind turbine rotor blade (Tessendorf: best seen Fig2, direction of acceleration x-double-dot and force F).”
Claim 4
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 1, wherein the bendable rope, the string, the band, and/or the wire (limitation is within the scope of the combination discussed in claim 1. The electric motor directly mounted to the support structure supports the hanging mass by way of the rope and winch spindle) is tightened by a gravitational weight of the hanging mass (implicit to how gravity acts upon ropes and masses, gravity direction best seen in corresponding Fig2 of Tessendorf).”
Claim 5
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 1, wherein the actuator is configured to generate a reciprocating torque at a rotatable part to effect a reciprocating rotational movement of the rotatable part (limitation is within the scope of the combination as discussed in claim 1).”
Claim 6
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim I, wherein the actuator drives a conversion equipment to convert a reciprocating rotational movement of a rotatable part into a reciprocating linear movement of the hanging mass (limitation is within the scope of the combination as discussed in claim 1.).”
Claim 7
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 1, wherein the actuator comprises an electric motor (Jakobsson: electric motor 33), having a rotor (Jakobsson: best seen Fig4, spindle 32 arrangement), wherein the bendable rope, the string, the band, the belt and/or the wire connected to the rotor (Tessendorf: best seen Fig2, rope, mass 3), wherein a stator portion of the electric motor is attached to the wind turbine rotor blade (limitation is within the scope of the combination as discussed in claim 1 above).”
Claim 8
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 7, wherein during operating of the electric motor the bendable rope, the string, the band, the belt, and/or the wire is at least partly coiled around a bar and at least partly unrolled from the bar in a reciprocating manner (limitation is within the scope of the combination as discussed in claim 1.).”
Claim 10
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 8, wherein the rotor blade is arranged such that a longitudinal axis of the blade is horizontally oriented (Tessendorf: best seen Fig2), wherein the actuator is attached at a side of the wind turbine rotor blade facing down (limitation is within the scope of the combination as discussed in claim 1 above. electric motor 33 is mounted to underside of support 5).”
Claim 14
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson, as combined and discussed in claim 1 above, discloses: 
“An arrangement for fatigue testing of a wind turbine rotor blade, the arrangement comprising: 
an actuator attachable to the wind turbine rotor blade (limitation is within the scope of the combination discussed in claim 1. Electric motor 33 of Jakobsson is mounted on the blade of Tessendorf as taught by the mounting arrangement of Lee); and 
a hanging mass connected to the actuator by a bendable rope, a string, a band, a belt, and/or a wire (limitation is within the scope of the combination discussed in claim 1. The electric motor directly mounted to the support structure supports the hanging mass by way of the rope and winch spindle), 
wherein the actuator is operable to move the hanging mass in a reciprocating manner (limitation is within the scope of the combination discussed in claim 1. Tessendorf: best seen Fig2, direction of acceleration x-double-dot and force F).”
Claim 15
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The arrangement according to claim 14, further comprising: the bendable connecting the hanging mass to the actuator (limitation is within the scope of the combination discussed in claim 1. Rope is a bendable holding material).”
Claim 16
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson, as combined and discussed in claim 1 above, discloses: 
“An arrangement for fatigue testing a wind turbine rotor blade, the arrangement comprising: 
an actuator attached to the wind turbine rotor blade by a frame or clamp structure (limitation is within the scope of the combination discussed in claim 1. Electric motor 33 of Jakobsson is mounted on the blade of Tessendorf as taught by the mounting arrangement of Lee, see Lee Fig1-2), the actuator including a motor comprising a rotatable portion (limitation is within the scope of the combination discussed in claim 1. Electric motor 33 / winch spindle 32 of Jakobsson); and 
a hanging mass connected to the rotatable portion by a rope, a string, and/or a wire (limitation is within the scope of the combination discussed in claim 1. The electric motor directly mounted to the support structure supports the hanging mass by way of the rope and winch spindle), 
wherein the actuator is operable to move the hanging mass in a reciprocating manner (limitation is within the scope of the combination discussed in claim 1. Tessendorf: best seen Fig2, direction of acceleration x-double-dot and force F).”
Claim 17
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The arrangement according to claim 16, wherein the rope, the string, and/or the wire are at least partly coiled around the rotatable portion (Jakobsson: best seen Fig4, rope partly coiled around spindle 32).”

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessendorf (DE 10 2016 005 586) in view of Lee (KR 2015-0119990) and Jakobsson (DE 10 2013 101 241) in view of Werner (DE 10 2012 205 153).
Note: Citation to pages within Werner are in the context of the translation provided in the filewrapper via the FIT database.
Claim 13
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses the arrangement of claim 1.
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson is silent to the application of a gearbox between the mass and the actuator.
Werner teaches (Page5, Para4 – middle-ish of page; best seen Fig1-3, motor 10, gearbox 9, moving eccentric mass 8) that it is known in to locate a gearbox between motor/engine 10 and the moving eccentric mass 8 in order to gain the advantageous arrangement of adjustable transmission between motor/engine 10 and the moving eccentric mass 8.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a gearbox arrangement from Werner into the modified arrangement of Tessendorf by the teachings of Lee and Jakobsson in order to gain the advantageous of an adjustable transmission between the motor and hanging mass of the modified arrangement of Tessendorf by the teachings of Lee and Jakobsson with the reasonable expectation of successfully providing a driven hanging mass wind turbine blade testing arrangement with adjustable transmission.


Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “further comprising a flywheel” in combination with the remaining limitations of the claim.  US 8,677,827, 8,601,878, and 2013/0061683 are identified as each using a flywheel in the context of wind turbine blade testing, however combining any of the cited three references with the rejection of record of Tessendorf (DE 10 2016 005 586) in view of Lee (KR 2015-0119990) and Jakobsson (DE 10 2013 101 241) would be reliant upon improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,677,827 to Cotrell, US 8,601,878 to Cotrell: as discussed above in the Allowable Subject Matter section
US 2013/0061683 from Baker: as discussed above in the Allowable Subject Matter section

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745